Citation Nr: 1500311	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1976 to December 1982, and had subsequent Reserve service.  The Veteran died in October 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The appellant's claim for Dependency and Indemnity Compensation (DIC) encompassed a claim for death pension benefits.  38 C.F.R. § 3.152(b)(1).  Such claim (also specifically  raised at the January 2013 videoconference hearing) has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran died of multi-organ failure due to metastatic carcinoma of the rectum.  

2.  The Veteran had not established (and when he died did not have pending a claim of) service connection for any disability.  

3.  The Veteran's rectal cancer was not manifested in service or in the first year thereafter, and is not shown to have been related to his service.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  A January 2011 letter explained the evidence necessary to substantiate her claim in accordance with Hupp, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and advised her of how VA assigns effective dates of awards.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO did not obtain a medical advisory opinion in this matter.  Absent any competent evidence suggesting that the rectal cancer that caused his death may be associated with his service, a medical nexus opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006). 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when a service-connected disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, there must be evidence of: (1) a current [claimed] disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding the allegation that the death -causing cancer was manifested while the Veteran was on Reserve status, the governing laws and regulations provide for service connection only for disability resulting from disease or injury incurred or aggravated on active duty or active duty for training (ACDUTRA) or due to injury incurred or aggravated on inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24); 38 C.F.R. § 3.6.  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's death certificate shows that he died of multi-organ failure due to metastatic carcinoid tumor.  His postservice treatment records show a rectal tumor was the primary site, with extensive liver metastases.  The Veteran had not established service connection for any disability.  In her notice of disagreement (NOD), the appellant asserted that his cancer was present while he was in the Reserves.  

The Veteran's STRs do not show any complaints, treatment, or diagnosis of rectal cancer (or rectal any rectal disability).  On periodic examinations for retention in the Reserves in October 1986, October 1990, and February 1995 rectal examination was normal.  

A malignant rectal mass was found on October 2010 sigmoidoscopy, and the Veteran underwent a colostomy; the diagnoses were metastatic rectal neuroendocrine cancer to the liver with massive hepatomegaly, and rectal cancer.  It was noted that the Veteran was in acute renal failure.  He died on the following day.  

The Veteran's rectal  cancer was not manifested in service or in the first year following his separation from active duty.  It was first diagnosed in October 2010, nearly 28 years after his separation from service.  Consequently, service connection for the cancer on the basis that it became manifest in service and persisted, or on a presumptive basis (as a malignant tumor -chronic disease under 38 U.S.C.A. §§ 1112, 1137 ) is not warranted.

The appellant initially claimed that the Veteran's rectal cancer was manifested during his Reserve service; such allegation is not supported by contemporaneous records (note normal rectal examinations on periodic retention examinations between 1986 and 1995).  Regardless, to establish service connection based on Reserve service, the evidence must show that the claimed disability is due to disease or injury incurred or aggravated on active duty in the Reserves.  The record does not show or suggest any disease or injury on Reserve ACDUTRA or injury on Reserve INACDUTRA to which the Veteran's death-causing rectal cancer could be related.  At the January 2013 videoconference hearing, the appellant acknowledged that she had no way to establish that the Veteran's rectal cancer was incurred or aggravated on ACDUTRA.  

In summary, there is no competent evidence that the Veteran's rectal cancer was etiologically related to his service.  The appellant conceded at the videoconference hearing that she is not a physician, and there is nothing in the record that suggests she has any training/expertise to provide competent evidence (opine ) regarding the etiology of the Veteran's rectal cancer (relate it to his service).  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The record does not suggest any basis for relating the Veteran's rectal cancer to his service (or reason to seek a medical advisory opinion in this matter).  

The Veteran had not established service connection for any disability and did not have a service connection claim pending when he died.  Therefore, there is no basis for considering whether a service connected disability contributed to cause his death.  The preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


